Citation Nr: 1109988	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-25 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial evaluation greater than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.  His service records show that he was an infantry officer in the United States Army and served in the Republic of Vietnam.  His military decorations include the Combat Infantryman Badge and the Army Commendation Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran service connection and a 50 percent evaluation for PTSD, effective August 30, 2007.  The Veteran has filed a timely appeal of the initial 50 percent evaluation assigned for his service-connected psychiatric disability.

In correspondence received in January 2011, the Veteran has submitted statements indicating that he is claiming entitlement to service connection for ischemic heart disease secondary to exposure to chemical herbicides during Vietnam service, pursuant to recently enacted, liberalizing regulatory amendments to 38 C.F.R. §§ 3.307(a)(6) and 3.309(e).  As this issue has not been adjudicated, it is referred to the RO for appropriate action.


FINDINGS OF FACT

In February 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant via his designated representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  

The Board observes that the appeal was certified to the Board in September 2009 and the Veteran's claims file was received by the Board in November 2009.  Afterwards, in correspondence dated and received by the RO in January 2011 and received by the Board in February 2011, the Veteran's designated representative reported that the Veteran had requested to withdraw his current appeal of the initial rating assigned for PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the July 2008 rating decision regarding the issue of entitlement to an initial evaluation greater than 50 percent for PTSD from August 30, 2007, is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


